Exhibit 10.1

 



EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made and entered into this day of May      ,
2015 (the “Effective Date”), by and between LightTouch Vein & Laser, Inc., a
Nevada corporation (hereinafter the “Company”), and MICHAEL LEAGO (hereinafter
the “Employee,” and together with the Company, the “Parties”).

 

WITNESSETH:

 

WHEREAS, the Company offers a variety of services, products, financing,
technology, and management services to the cannabis industry; and

 

WHEREAS, the Company desires to employ the Employee as its Retail Grow Store
Division Head, and the Employee desires to accept such employment, for which
purposes each of the Parties desire to enter into this Agreement to set forth
and clarify certain of the terms and conditions relevant to such employment.

 

NOW, THEREFORE, in consideration of the recitals, the covenants and agreements
herein contained and the benefits to be derived herefrom, the parties, intending
to be legally bound, agree as follows:

 

1.Recitals. The recitals set forth above constitute part of this Agreement and
are incorporated herein by this reference.

 

2.Employment. From and after the effective date hereof, and for the term herein
provided, the Company agrees to employ the Employee, and the Employee accepts
such employment with the Company upon the terms and conditions hereinafter set
forth.

 

3.Term. The Employee’s employment shall commence on the execution date of that
certain Acquisition Agreement and Plan of Merger attached hereto as Exhibit A
and subject to Section 8 of this Agreement, shall continue through the second
anniversary of the employment date (the “Term”), with three consecutive two (2)
year renewal options, automatically extended, unless either party notifies the
other in writing of their refusal to be bound by any further extensions, which
Notice must be sent no later than three (3) months prior to the end of one of
the two (2) year terms.

 

4.Duties as Retail Grow Store Division Head. Employee shall have such duties,
responsibilities and authority as are commensurate and consistent with the
position of Retail Grow Store Division Head of a company and as may, from time
to time, be assigned to him by the Board of Directors. Employee shall report
directly to the President and Chief Executive Officer. During the Term as set
forth in Section 3 above and in accordance with Section 9(c)(i) below, Employee
shall devote his full business time and efforts to the performance of his duties
hereunder, unless otherwise explicitly authorized by the Board. The Employee
will comply and be bound by the Company’s written operating policies, procedures
and practices from time to time in effect during Employee’s employment. Employee
represents and warrants that he is free to enter into and fully perform this
Agreement and the agreements referred to herein without breach of any agreement
or contract to which he is a party or by which he is bound. The Employee will
have four primary responsibilities:

 

(a)Management of One Love Garden Supply LLC in Boulder, Colorado;

 



1

 

 

(b)Development and management of an e-commerce web site serving as the Company’s
internet retail operation;

 

(c)Planning and executing the growth of the Company’s retail operation by
acquiring existing grow stores and starting up new retail sites in concert with
the Company’s New Venture Team; and

 

(d)Employee shall be permitted to hire, in a reasonably prudential manner and in
a manner not to unduly increase the cost or expense of human resources to the
Company, such assistants and staff to assist Employee in the performance of all
of the foregoing that are reasonably and appropriately delegable; and provided
further that Employee shall be permitted to contract with attorneys,
accountants, technical writers, marketing companies and other professionals in a
reasonably prudential manner to obtain reasonable services for which the Company
is in need.

 

5.Extent of Services. The Employee agrees to serve the Company faithfully and to
the best of his ability and shall devote his full time, attention and energies
to the business of the Company during customary business hours. The Employee
agrees to carry out his duties in a competent and professional manner and to at
all times promote the best interests of the Company. The Employee shall not,
during the Term of his employment hereunder, engage in any other business,
whether or not pursued for profit. Nothing contained herein shall be construed
as preventing the Employee from investing in any other business or entity which
is not in competition with the business of the Company. Nothing contained herein
shall be construed as preventing the Employee from (i) engaging in personal
business affairs and other personal matters, (ii) serving on civic or charitable
boards or committees, or (iii) serving on the board of directors of companies
that do not compete directly or indirectly with the Company, provided however,
that none of such activities materially interferes with the performance of his
duties under this Agreement and provided further that the Board of Directors
approves of each such proposed appointment which approval shall not be
unreasonably withheld.

 

6.Compliance. The Employee hereby agrees to observe and comply with such
reasonable rules and regulations of the Company as may be duly adopted from time
to time by the Company's Chief Executive Officer and Board of Directors and
otherwise to carry out and perform those orders, directions and policies stated
to him from time to time, either as specified in the minutes of the proceedings
of the Board of Directors of the Company or otherwise in writing that are
reasonably necessary and appropriate to carry out his duties hereunder. Such
orders, directions and policies shall be legal and shall be consistent with the
Employee’s position as the Retail Grow Store Division Head.

 



2

 

 

7.Compensation. As full compensation for all services rendered by the Employee
pursuant to this Agreement and as full consideration for all of the terms of
this Agreement, the Employee shall receive from the Company during his
employment under this Agreement the base salary, bonuses and fringe benefits
described below.

 

(a)Base Salary. For all services rendered pursuant to this Agreement, the
Company shall pay or cause to be paid to the Employee a salary of Sixty-Five
Thousand Dollars ($65,000.00) per year, payable monthly on the first Monday of
each month (the “Base Salary”). The Base Salary shall be prorated from the
Effective Date for the initial month. The Base Salary may increase annually by a
sum agreed to by the Board of Directors. The Base Salary shall be payable in
accordance with the customary practices of the Company for payment of its
employees, but in any event, in installments not less frequently than once
monthly. Performance and salary adjustment will be reviewed annually by the
Board of Directors of the Company.

 

(b)Bonus Compensation. To the extent that the Company shall establish, from time
to time in its discretion, bonus compensation plans for the benefit of its
management level employees, the Employee shall be entitled to participate in
such bonus compensation plans in accordance with terms and provisions
established by the Board of Directors in its discretion. Also, see Section 7(e)
below for specific bonus compensation applicable to Employee for calendar year
2015.

 

(c)Long Term Incentive Payments. The Company has or may from time to time in the
future grant to the Employee such long term incentive compensation (including,
by way of illustration but not limitation, stock options) as the Board of
Directors may determine in its discretion.

 

(d)Fringe Benefit. Employee shall be eligible to participate in those benefits
available for all senior executives of the Company, subject to the same terms,
conditions and eligibility requirements as other employees, including, without
limitation, life insurance, health insurance and profit sharing plans; provided,
however, that Employee shall not institute, in Employee’s capacity as an
employee of the Company, such benefit plans that are unreasonable in terms and
scope as those benefit plans offered by companies of similar size in the United
States cannabis industry. The Company shall provide Employee with an office of a
size and location customary for his position. Employee shall be provided health
insurance and reimbursement for cell phone. The Employee shall be entitled to
eight federal holidays and fifteen (15) business days off annually, which shall
include vacation days, sick days and personal days. The Employee may also carry
over up to ten (10) days of unused vacation time to the following anniversary
year; the remainder of unused vacation time will be forfeited.

 

(e)Bonus Compensation for Calendar Year 2015. Each fiscal quarter of 2015, upon
the Company recording on its financial statements $40,000 in US GAAP gross
pretax profits (the “Gross Pretax Profits”) from sales of the Retail Store
Division of the Company (the “Pretax Threshold”), the Company shall pay to the
Employee a cash payment equal to 15% of the Company’s Gross Pretax Profits
generated above the Pretax Threshold, but in any event not to exceed $150,000 of
bonus for the 2015 calendar year paid to Employee. The Gross Pretax Profit shall
be calculated by including costs of financing, costs of inventory and accounts
receivable and by deducting the amount paid to Employee under that certain
Promissory Note issued by One Love Garden Supply LLC in favor of Michael Leago
and Ashley N. Hollow dated May 5, 2015 attached hereto as Exhibit B. The intent
of this provision is to bonus Employee for profitable performance of the
Company’s Retail Division and in particular to incentivize the Gross Pretax
Profits derived from the assets acquired by the Company from One Love Garden
Supply LLC and other business units under the direction of the Employee.  Each
store in the Company’s Retail Division shall be evaluated cumulatively as a
whole unit based on its performance.

 



3

 

 

(f)Expenses. The Employee may be required in the fulfillment of his employment
to incur ordinary, necessary and reasonable expenses for the promotion of the
business of the Company and its affiliates and subsidiaries, including expenses
for entertaining, travel and similar items. The Company will authorize expenses
as needed, in connection with such business, including travel and entertainment
expenses, fees for seminars and courses, and expenses incurred in attendance at
executive meetings and conventions; provided however, the Employee receives
prior approval from the Chief Executive Officer of the Company, approval which
shall not be unreasonably withheld. If paid by the Employee, upon presentation
by the Employee of an itemized account of such expenditures, the Employee shall
be entitled to receive full reimbursement for these expenses; provided however,
the Employee receives prior approval from the Chief Executive Officer of the
Company, approval which shall not be unreasonably withheld.

 

8.Termination, Death or Disability, Resignation. The Employee's employment may
be terminated in accordance with the provisions of this Section. The provisions
for termination are as follows:

 

(a)Death or Disability. The Employee’s employment shall be terminated upon the
death or total disability of the Employee (total disability meaning the failure
of the Employee to perform his or her duties and responsibilities hereunder in
the manner and to the extent required by this Agreement for a period of 180
consecutive days by reason of the Employee's mental or physical disability as
impartially determined by the Insurance Company underwriting the Disability
Insurance Policy purchased for the Employee by the Company, which determination
shall be conclusive upon both parties).

 

(b)Termination for Cause. The Employee's employment may be terminated by the
Company for Cause. For purposes of this Agreement, the term “Cause” shall mean
that any of the following has occurred: (i) the Employee’s material failure or
refusal to comply with the material policies, standards and regulations of the
Company applicable to all of its executive employees from time to time
reasonably established and fairly administered which do not conflict with
Employee’s outside obligations, after written thirty (30) day Notice to Cure,
(ii) a material breach by the Employee of any of the other material terms of
this Agreement which is not cured after a written thirty (30) day Notice to
Cure, (iii) the conviction of the Employee for any felony, the conviction of the
Employee for a crime involving moral turpitude, such as rape, incest, sexual
assault of a minor or similar crimes, (iv) the adjudication by a court that the
Employee engaged in willful material misconduct in connection with the
activities of the Company, (v) the Employee’s use or possession of any
controlled substance or chronic abuse of alcoholic beverages, which use or
possession the Board of Directors reasonably determines renders the Employee
unfit to serve in his capacity as Retail Grow Store Division Head, or (vi) the
Employee’s intentional misapplication of the Company’s funds or other material
assets, or any other act of dishonesty injurious to the Company committed by the
Employee.

 



4

 

 

(c)Resignation. If the Employee voluntarily resigns during the Term of this
Agreement, then all payments and benefits shall cease on the effective date of
resignation, provided that under this Agreement the Employee shall be entitled
to receive through the date of such resignation (i) his base salary as defined
in Section 7(a) hereof and (ii) the benefits provided in Section 7 hereof.

 

9.Confidentiality, Restrictive Covenants, Non-Competition.

 

(a)Non-Disclosure of Information. The Employee recognizes and acknowledges that
by virtue of his position as Retail Grow Store Division Head, he will have
access to the lists of the Company's referral sources, suppliers, advertisers
and customers, financial records and business procedures, sales force and
personnel, programs, software, selling practices, plans, special methods and
processes for electronic data processing, special techniques for testing
commercial and sales materials and products, custom research services in product
development, marketing strategy, product manufacturing techniques and formulas,
and other unique business information and records (collectively “Proprietary
Information”), as same may exist from time to time, and that they are valuable,
special and unique assets of the Company's business. The Employee also may
develop on behalf of the Company a personal acquaintance with the present and
potential future clients and customers of the Company, and the Employee’s
acquaintance may constitute the Company’s sole contact with such clients and
customers.

 

(i)The Employee will not, without the prior written consent of the Company,
during the Term of his employment or any time thereafter, except as may be
required by competent legal authority or as required by the Company to be
disclosed in the course of performing Employee’s duties under this Agreement,
disclose trade secrets or other confidential information about the Company,
including but not limited to Proprietary Information, to any person, firm,
corporation, association or other entity for any reason or any purpose
whatsoever or utilize such Proprietary Information for his own benefit or the
benefit of any third party; provided, however, that nothing contained herein
shall prohibit the Employee from using his personal acquaintance with any
clients or customers of the Company at any time in a manner that is not
inconsistent with their remaining as clients or customers of the Company.

 



5

 

 

(ii)All equipment, records, files, memoranda, computer print-outs and data,
reports, correspondence and the like, relating to the business of the Company
which Employee shall use or prepare or come into contact with shall remain the
sole property of the Company. The Employee shall immediately turn over to the
Company all such material in Employee's possession, custody or control at such
time as this Agreement is terminated.

 

(iii)“Proprietary Information” shall not include information that was a matter
of public knowledge on the date of this Agreement or subsequently becomes public
knowledge other than as a result of having been revealed, disclosed or
disseminated by Employee, directly or indirectly, in violation of this
Agreement.

 

(b)Non-Solicitation. The Employee covenants and agrees that during the term of
his employment, and for a two (2) year period immediately following the end of
the Term, renewal term or earlier termination of this Agreement, regardless of
the reason therefor, the Employee shall not solicit, induce, aid or suggest to:
(1) any employee to leave such employ, (2) any contractor, consultant or other
service provider to terminate such relationship, or (3) any customer, agency,
vendor, or supplier of the Company to cease doing business with the Company.

 

(c)Non-Competition. For purposes of this Section 9(c), the Parties agree that
the “business of the Company” shall be defined to include the development,
packaging, advertising, marketing, distribution and sale of indoor and outdoor
growing and gardening supplies and related products.

 

(i)The Employee covenants and agrees that during the Term, Employee shall not
engage in any activity or render service in any capacity, directly or
indirectly, (whether as principal, director, officer, investor, employee,
consultant or otherwise) for or on behalf of any person or persons or entity in
the United States or anywhere else in the world if such activity or service
directly or indirectly involves or relates to any business which is in
competition with the business of the Company. It is understood and agreed that
after the Term nothing herein contained shall prevent the Employee from engaging
in discussions concerning business arrangements to become effective in
accordance with this Section 9(c). Notwithstanding the foregoing, the Company
and Employee agree that Employee may continue to develop a unique tower type
indoor/outdoor prefabricated garden for home and commercial applications and
continue his participation in the development of a cannabis infused beverage,
provided that such activities do not consume greater than ten (10) business
hours per month of Employee’s time or interfere with the performance of his
duties for the Company. Upon completion of the Term, resignation or termination
of the Employee, this Section 9(c) shall extend only for a radius of 40 miles
from the present location of One Love Garden Supply LLC in Boulder, Colorado,
and shall be in full force and effect for two years commencing with the date of
Employee’s completion of the Term, resignation or termination of employment.

 



6

 

 

(d)Enforcement. In view of the foregoing, the Employee acknowledges and agrees
that it is reasonable and necessary for the protection of the good will,
business, trade secrets, confidential information and Proprietary Information of
the Company that he makes the covenants in this Section 9 and that the Company
will suffer irreparable injury if the Employee engages in the conduct prohibited
by Section 9 of this Agreement. The Employee agrees that upon a breach,
threatened breach or violation by him of any of the foregoing provisions of this
Section 9, the Company, in addition to all other remedies it may have including
an action at law for damages, shall be entitled as a matter of right to
injunctive relief, specific performance or any other form of equitable relief in
any court of competent jurisdiction without being required to post bond or other
security and without having to prove the inadequacy of the available remedies at
law, to enjoin and restrain the Employee and each and every other person,
partnership, association, corporation or organization acting in concert with the
Employee, from the continuance of any action constituting such breach. The
Company shall also be entitled to recover from the Employee all of its
reasonable costs incurred in the enforcement of this Section 9 including its
reasonable legal fees. The Employee acknowledges that the terms of Section 9 are
reasonable and enforceable and that, should there be a violation or attempted or
threatened violation by the Employee of any of the provisions contained in these
subsections, the Company shall be entitled to relief by way of injunction,
specific performance or other form of equitable relief. In the event that any of
the foregoing covenants in Sections 9 shall be deemed by any court of competent
jurisdiction, in any proceedings in which the Company shall be a party, to be
unenforceable because of its duration, scope, or area, it shall be deemed to be
and shall be amended to conform to the scope, period of time and geographical
area which would permit it to be enforced.

 

(e)Independent Covenants. The Company and the Employee agree that the covenants
contained in this Section 9 shall each be construed as a separate agreement
independent of any of the other terms and conditions of this Agreement, and the
existence of any claim by the Employee against the Company, whether predicated
on this Agreement or otherwise, shall not constitute a defense by the Employee
to the Company’s enforcement of any of the covenants of this Section 9.

 

10.Disclosure and Assignment of Rights.

 

(a)Disclosure. The Employee agrees that he will promptly assign to the Company
or its nominee(s) all right, title and interest of the Employee in and to any
and all ideas, inventions, discoveries, secret processes, and methods and
improvements, together with any and all patents or other forms of intellectual
property protection that may be obtainable in connection therewith or that may
be issued thereon, such as trademarks, service marks and copyrights, in the
United States and in all foreign countries, which the Employee may invent,
develop, or improve or cause to be invented developed or improved, on behalf of
the Company while engaged in Company related decisions, during the Term or
within six (6) months after the Term or earlier termination of this Agreement,
which are or were related to the scope of the Company’s business or any work
carried on by the Company or to any problems and projects specifically assigned
to the Employee. All works and writings which relate to the Company’s business
are works for hire under the Copyright Act, and any and all copyrights therefor
shall be placed in the name of and inure to the benefit of the Company.



7

 

 

(b)Assignment of Interest. The Employee agrees to disclose immediately to duly
authorized representatives of the Company any ideas, inventions, discoveries,
processes, methods and improvements covered by the terms of this Section 10 and
to execute, at the Company’s expense, all documents reasonably required in
connection with the Company’s application for appropriate protection and
registration under the federal and foreign patent, trademark, and copyright law
and the assignment thereof to the Company’s nominee (s). The Employee hereby
appoints the Company’s Chief Executive Officer as true and lawful attorney in
fact with full powers of substitution and delegation to execute acknowledge and
deliver any such instruments and assignments, which the Employee shall fail or
refuse to execute or deliver.

 

11.Miscellaneous.

 

(a) Disputes. Any controversy or claim arising out of or relating to the
employment relationship between the Company and the Employee shall be settled by
arbitration before the American Arbitration Association in the City of Denver,
CO. Such arbitration shall be conducted in the City of Denver in accordance with
the rules of the American Arbitration Association, except as otherwise provided
in this paragraph. Judgment upon the award entered by the arbitrators shall be
final and may be entered in a court having jurisdiction thereof. The party or
parties against whom an arbitration award shall be entered shall pay the other
party's reasonable attorneys' fees and reasonable costs and expenses in
connection with the enforcement of its rights under this Agreement unless and to
the extent the arbitrators determine that under the circumstances recovery by
the prevailing party of all or any part of such fees and costs would be unjust.
Any decision of the Arbitrator shall be in writing and shall set forth findings
of fact and conclusions of law in accordance with the law of the state of
Colorado.

 

(b)Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and personally delivered or sent by registered or certified
mail, return receipt requested, in the case of the Company, to the principal
office of the Company directed to the attention of the Company's Board of
Directors, and in the case of the Employee, to the Employee's last known
residence address.

 

(c)Construction. This Agreement shall be governed and interpreted in accordance
with the laws of the State of Colorado. The waiver by any party hereto of a
breach of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent breach by any party.

 



8

 

 

(d)Modification and Assignment. This Agreement may not be changed except by
written agreement duly executed by the parties hereto. The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Company, but shall not
release the Company from its obligations. This Agreement, being for the personal
services of the Employee, shall not be assignable or subject to anticipation by
the Employee.

 

(e)Severability. Each provision of this Agreement shall be considered severable.
If for any reason any provisions herein are determined to be invalid or
unenforceable, this Agreement shall be construed in all respects as though such
invalid or unenforceable provisions were omitted, and such invalidity or
unenforceability shall not impair or otherwise affect the validity of the other
provisions of this Agreement. Moreover, the parties agree to replace such
invalid provision with a substitute provision that will correspond to the
original intent of the parties.

 

(f)Number of Agreements. This Agreement may be executed in any number of
counterparts, each one of which shall be deemed an original.

 

(g)Pronouns. The use of any word in any gender shall be deemed to include any
other gender and the use of any word in the singular shall be deemed to include
the plural where the context requires.

 

(h)Headings. The section headings used in this Agreement are for convenience
only and are not to be controlling with respect to the contents thereof.

 

(i)Further Assurances. The Parties agree that they will take such action and
execute and deliver such documents as may be reasonably necessary to fulfill the
terms of this Agreement.

 

(j)Entire Agreement. This Agreement, together with any other written agreements
entered into concurrently herewith, contains the complete and exclusive
statement of the terms and conditions of the Employee's employment by the
Company, and there exists no other inducement or consideration between the
Company and the Employee relative to the employment contemplated by this
Agreement. All prior agreements relative to the subject matter of this Agreement
are terminated.

 

 

[-Signature Page to Employment Agreement Follows-]

  

9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 



  LIGHTTOUCH VEIN & LASER, INC.         By:     Name: Jeffrey Beverly   Title:
President

 



  EMPLOYEE           MICHAEL LEAGO, an individual

 



10

 

 

Exhibit A

 

Acquisition Agreement and Plan of Merger

 

See attached.

 



11

 

 

Exhibit B

 

Promissory Note

 

See attached.

 

 

12



 

 